Order entered March 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01017-CV

IN THE MATTER OF CYNTHIA HOUSTON AND CHARLES ANTHONY ALLEN SR.

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. CV99-01573-V

                                          ORDER
       We GRANT appellant’s March 18, 2014 second motion for an extension of time to file a

motion for rehearing. Appellant shall file his motion for rehearing on or before April 1, 2014.

We caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE